Filed 12/24/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 251







Jon Reed Tollefson, 		Plaintiff and Appellant



v.



Teresa M. Bjornstad, DeAnn M. Pladson, 

Maring Williams Law Office, P.C., 

John Does and Jane Does 001-100, 

Doe and Doe Inc. 101-200,		Defendants



DeAnn M. Pladson,                                                                                        Appellee







No. 20130229







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Jon R. Tollefson, self-represented, 1038 South Shore Drive, Detroit Lakes, MN 56501.



Keith L. Miller, P.O. Box 1066, Moorhead, MN 56561-1066, for appellee.

Tollefson v. Bjornstad

No. 20130229



Per Curiam.

[¶1]	John Tollefson appeals from a district court order denying his motion to vacate prior orders entered in his civil RICO action against Teresa Bjornstad and DeAnn Pladson.

[¶2]	In 2008, Pladson represented Bjornstad in a divorce action against Tollefson.  After other litigation between the parties was resolved, in 2011 Tollefson sued Pladson, Bjornstad and others, alleging civil RICO claims.  Pladson answered and counterclaimed, seeking damages for defamation and invasion of privacy.  In May 2012, Tollefson voluntarily dismissed his claims against Pladson with prejudice, leaving Pladson’s counterclaim pending.  The parties participated in mediation, resulting in an agreement to dismiss all further claims.  Judgment of dismissal with prejudice was entered in September 2012.

[¶3]	In addition to numerous other motions filed during the fall of 2012, Tollefson moved to vacate, strike and void orders and judgments in the action under N.D.R.Civ.P. 60(b).  The district court denied the motion by order dated January 25, 2013.  In June 2013, Tollefson again moved to vacate, strike and void prior orders in the case under N.D.R.Civ.P. 60(b).  The district court denied that motion by order dated July 18, 2013. 

[¶4]	Tollefson has appealed from the July 18, 2013, order denying the motion to vacate prior orders in the case.  The order is affirmed under N.D.R.App.P. 35.1(a)(4).

[¶5]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Everett Nels Olson, S.J.	



[¶6]	The Honorable Everett Nels Olson, S.J., sitting in place of Maring, J., disqualified.